Wells, J.
The lower rates for transportation of coal from Norwich to Worcester, “for stations on W. & N. R. R.,” were applicable to that which should require to be passed over to the Worcester & Nashua Railroad, for further transportation or delivery, so as to give rise to successive charges, or an apportionment of the gross freight charges between the two carriers. They did not apply to coal delivered by the defendants to the plaintiffs at Worcester; although, for the purposes of such delivery, the defendants were obliged to use the tracks of the Worcester & Nashua Railroad; and although such delivery was to be made “ at Lincoln Square, the terminal freight station of the Worcester & Nashua Railroad in Worcester.”
*587The tracks between and at the terminal stations of the two roads must necessarily be used by each corporation for the delivery of freight for stations upon the other road; and might properly be so used, by mutual arrangement or consent, for delivery of freight by either directly to consignees thereof in Worcester. T£ the defendants were ready to deliver the coal to the plaintiffs at Worcester in this mode, at the place designated by them for receiving it, the defendants had the right to do so, under the scale of rates issued, as “freight to Worcester.” There is nothing in the contract, in the nature of the transaction, or in the relations of the corporations to each other, to the public or to these plaintiffs, which entitles them to require the coal to be delivered to the Worcester & ¡Nashua Railroad, and thus secure to themselves the advantage of a concession that was intended only for freight which would be subject to successive charges. The plaintiffs’ letter of May 1, insisting that their coal should be forwarded to the care of the Worcester & ¡Nashua Railroad, was an attempt to obtain a reduction of freight charges through a literal construction of the defendants’ statement of rates, inconsistent with its manifest scope and purpose.

Bill dismissed, with costs.